EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 26 (line 1), please delete “claim 25” and insert –claim 18–

Reasons for Allowance

	Claims 8-13, 18-19, 22-24, 26-31, 33, 35-38, and 40-42, are allowed.
	None of the cited prior art anticipates or renders obvious all of the limitations of independent claim 8 or claim 35.  In particular, “one or more gemstones each set in one of the one or more sides…” (claim 8) or “one of a plurality of gemstones fixedly set in one of the one or more sides…”.  Although prior art such as Tolkowsky ‘802 teach providing gemstones on similar substrates, the teaching is for main surfaces of the cards e.g. front and back.  While a “side” instead of a “front/back” surface may be obvious in some circumstances, it is not in this particular case due to the small width of the sides of the device.   





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637